Citation Nr: 1430387	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for right shoulder dislocation status post-surgery.  

3.  Entitlement to an initial rating in excess of 10 percent for left shoulder dislocation.  

4.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.  

5.  Entitlement to an initial, compensable rating for status post left inguinal hernia repair.  

6.  Whether the decision to withhold VA compensation to recoup military separation pay was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In pertinent part, the RO denied service connection for bilateral hearing loss and granted service connection for right and left shoulder disabilities, a left knee disability and status post left inguinal hernia repair.  At that time, the RO also informed the Veteran that it would withhold payment for the amount of separation pay received.  The jurisdiction of this matter is currently under the RO in Huntington, West Virginia.

The Board notes that, in the October 2008 rating decision, the RO also separately granted service connection for scars of the right shoulder and scars of the left inguinal hernia repair.  As the Veteran did not appeal these determinations, they are not currently before the Board.  

In March 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  At that time, the Veteran clarified that he was not appealing his rating for gastroesophogeal reflux disease.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file are relevant to the issue on appeal and are not duplicative of the evidence in the paper claims file.  However, as such evidence was considered by the RO in its preparation of the June 2013 supplemental statement of the case, there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.

The issues of an increased rating for the left knee disorder and whether compensation should be withheld on account of the Veteran's receipt of separation pay are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The evidence of record is against finding that the Veteran has right or left ear hearing loss under VA standards.  

2.  For the entire appeal period, the Veteran's right shoulder disability is manifested by decreased range of motion and occasional pain, but no major problems.  

3.  For the entire appeal period, the Veteran's left shoulder disability is manifested by decreased range of motion, infrequent dislocation at the scapulohumeral joint and guarding of movement at the shoulder level.  

4.  For the entire appeal period, the Veteran's status post left inguinal hernia repair is not manifested by a recurring hernia.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2013).

2.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for a right shoulder dislocation status post surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5203 (2013).

3.  For the entire appeal period, the criteria for an initial rating of 20 percent, and no higher, for left shoulder dislocation have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5202 (2013).

4.  For the entire appeal period, the criteria for an initial, compensable rating for status post left inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for right and left shoulder dislocations, left knee disability and status post left inguinal hernia repair from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for the above disabilities were granted and initial ratings were assigned in the October 2008 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In regards to the claim for service connection for bilateral hearing loss, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2008 letter, sent prior to the initial unfavorable decision issued in October 2008 advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claims, which includes assisting the Veteran in obtaining any outstanding records identified, VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained in regards to these claims.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran underwent VA medical examinations in August 2008 and March 2013 regarding his claims.  The VA examiners provided specific findings referable to the Veteran's claimed bilateral hearing loss and his service-connected disabilities sufficient for the Board to adjudicate such claims.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and physical examinations.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein have been met.  

Additionally, in March 2014, the Veteran set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's in-service experiences regarding his bilateral hearing loss was provided, including a report of his in-service noise exposure.  The undersigned further specifically informed the Veteran that his bilateral hearing loss claim had previously been denied because it did not meet the criteria for hearing loss under 38 C.F.R. § 3.385.  Also, the Veteran provided testimony as to the symptoms and the severity of such symptoms, which he associated with his service-connected disabilities.  He also gave information regarding his medical treatment at VA facilities.  Furthermore, the Veterans Law Judge requested copies of the additional evidence that the Veteran brought to the hearing.  The Veteran's representative indicated that they would provide copies of that information, but no such evidence has been provided to the Board.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Claim

The Veteran contends that he has bilateral ear hearing loss due to in-service noise exposure, from performing his duties, such as inspecting large noisy areas (engineering spaces with machinery running and diesel engines) and around weapons fire.  (March 2014 Board hearing).

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a disease recognized as chronic under 38 C.F.R. § 3.309(a) and the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Under VA standards, a Veteran has a ratable hearing loss "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has explained that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v.  Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Id. at 159.  

Service treatment records generally do not document that the Veteran's hearing loss ever reached the "disability" level under 38 C.F.R. § 3.385 or that the Veteran made complaints of, or received treatment for, hearing loss.  

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley, 5 Vet. App. at 159-60.

Shortly following his May 2008 separation from service, the Veteran underwent a VA examination in August 2008.  He reported a seven year history of hearing loss and in-service noise exposure from prolonged exposure to gun fire, ordnance and explosions, working around heavy equipment aboard ships and noise from air crafts.  He reported using hearing protection in non-service related noise exposure activities, including hunting or recreational shooting, use of power tools, riding motorcycles or personal watercraft, and other loud recreational equipment.  

The threshold results, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT 
10
10
10
10
10
10
LEFT
10
10
15
20
20
16

The Veteran's CNC speech discrimination scores were 100 percent for each ear.  The Veteran's threshold average was 10 decibels in the right ear and 16 decibels in the left ear.  The examiner found that the Veteran had normal hearing sensitivity.  Given such findings, neither of the right or left ear hearing loss rises to the level of a "disability" under 38 C.F.R. § 3.385.  

In January 2012, the Veteran received a complete audiological evaluation by VA.  The VA medical provider found that pure tone testing revealed mild to moderately severe sensorineural hearing loss in the left ear and a moderate, high frequency sensorineural hearing loss in the right ear.  Speech reception thresholds confirmed pure tone findings and speech discrimination scores were excellent bilaterally.  The provider noted that the Veteran did not want amplification at that time and recommended re-evaluation every two years and hearing protection in noisy environments.  Crucially, the Board's interpretation of graphic representations of audiometric data shows that the Veteran did not demonstrate 38 C.F.R. § 3.385 hearing loss in either ear.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance).

In February 2013, the Veteran underwent another VA evaluation for hearing loss.  He indicated that he would likely need aids in the future, but that presently they would cause problems with telephone activity.  The provider noted that hearing loss was an active problem.

In March 2013, the Veteran underwent another VA examination.  The threshold results, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT 
5
0
0
5
10
4
LEFT
10
10
15
20
25
18

The Veteran's CNC speech discrimination scores were 100 percent bilaterally.  The Veteran's threshold average was 18 decibels in the left ear and 4 in the right ear.  The examiner diagnosed the Veteran with normal hearing in the right ear and a left ear with sensorineural hearing loss (in the frequency range of 6000 Hz or higher) and significant changes in hearing thresholds in service.  

The VA examiner found that the Veteran's hearing loss was at least as likely as not caused by or a result of military service.  The examiner explained that on entrance, the Veteran had typical hearing bilaterally.  However, on his separation, the Veteran exhibited a significant threshold change at 6000 Hz in the left ear only.

Unfortunately, although the March 2013 VA examiner found that the Veteran had sensorineural hearing loss in the frequency range of 6000 Hz or higher, the degree of hearing loss found is not a "disability" for VA purposes.  

As previously noted, a "disability" for VA purposes  is if the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The February 2013 VA examiner's findings were less than 40 decibels at all relevant frequencies.  Also, the thresholds for at least three relevant frequencies were not 26 decibels or higher.  Furthermore, the speech recognition scores were over 94 percent. 

The Court has found that although 38 C.F.R. § 3.385 speaks in terms of "service connection", it operates to establish when a measured hearing loss is (or, more accurately, is not) a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley, 5 Vet. App. at 159.  As the Veteran's hearing loss does not meet 38 C.F.R. § 3.385, the Veteran does not currently have a hearing loss disability for which compensation can be paid.

As the evidence of record is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for bilateral hearing loss is denied. 






III. Increased Rating Claims

A.  Increased Rating Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A.  § 1155; 38 C.F.R.  § 4.1.  

Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R.  § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App.  55 (1994).  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The assignment of separate evaluations for separate and distinct symptomatology under 38 C.F.R. § 4.14 is possible, however, where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R.  
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App.  417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. 
§ 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

B.  Right and Left Shoulder Disabilities

The Veteran contends that his right and left shoulder disabilities are more severe than indicated by the initial 10 percent ratings he received for each shoulder.  During his March 2014 Board hearing, he reported that his left shoulder had the more severe symptoms and would dislocate at times, and would dislocate more frequently if he did not guard against it happening.  He also reported feeling loose movement in the left shoulder.  He indicated that he has not had any right shoulder complaints since his discharge from service.  In his July 2009 notice of disagreement, he reported that his right shoulder had decrease in range of motion, stiffness and occasional pain/discomfort with certain movements.

The October 2008 rating decision shows the assigned 10 percent rating under Diagnostic Code 5203 for the right shoulder was for "functional loss due to painful limited motion" and that a higher rating of 20 percent was not warranted "unless the record shows dislocation of the clavicle or scapula, or nonunion of the clavicular scapula with loose movement."  The RO assigned a 10 percent rating under Diagnostic Code 5203 for the left shoulder for "reduced range of motion with pain, tenderness and popping noted on examination" and that a higher 20 percent rating was not warranted for the same reason set forth in connection with the right shoulder. 

The Board notes that diagnostic criteria for the shoulder are in Diagnostic Codes 5200-5203. 

Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation (which moves as one piece), when in a favorable position, with abduction to 60 degrees, and ability to reach the mouth and head is retained, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity. When in an intermediate position between favorable and unfavorable, 40 percent is warranted for the major extremity and 30 percent for the minor extremity.

Under Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity. When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity. When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity. 

Under Diagnostic Code 5202, a 20 percent disability rating is warranted for impairment of the humerus, regardless of whether the major or minor extremity is affected, when there is either malunion with moderate deformity or when there are recurrent dislocations of the scapulohumeral joint which are infrequent and there is guarding of movement only at the shoulder level. For the next higher rating in excess of 20 percent for impairment of the humerus, of 40 percent there must be fibrous union. 

Diagnostic Code 5203 provides the criteria for rating impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder. Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint. 38 C.F.R. § 4.71a. 

Normal flexion (forward elevation of the arm) and normal abduction (movement of the arm away from the side) of the shoulder are to 180 degrees. Normal internal rotation and external rotations of the shoulder are to 90 degrees. 38 C.F.R. § 4.71, Plate 1. 

The service treatment records generally document that the Veteran had numerous complaints of, and treatment for, dislocations of both shoulders in service.  His April 2008 separation examination documents that the Veteran had no arthralgias or soft tissue swelling.  In the April 2008 report of medical history, the Veteran complained of a painful shoulder.  The examiner noted that the Veteran had chronic bilateral shoulder dislocations, and had received treatment with a sling/swath and two right shoulder surgeries.

In August 2008, the Veteran underwent a general VA examination.  He reported symptoms of weakness, giving way, lack of endurance, fatigability and dislocation.   He had bilateral pain that was burning, aching, sharp and sticking, which occurred about three times a month for two days at a time.  The pain could be elicited by physical activity or spontaneously, but he could function with medication.  He further noted symptoms of pain, limited mobility and a feeling of instability with overhead movements.  He denied having stiffness, swelling, heat, redness or locking.  He also noted functional impairment of limited overhead mobility and carrying and pushing motions.

The August 2008 VA examiner noted that the Veteran was right hand dominant.  He found that the right shoulder showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  The examiner noted left shoulder tenderness and popping.  However, there were no signs of edema, effusion, weakness, redness, heat, guarding of movement or subluxation.

The August 2008 VA examination noted right shoulder ranges of motion of flexion of 170, abduction to 140, external rotation to 50 and internal rotation to 60; with painful motion beginning  at each of those degrees.  The left shoulder had flexion to 170, abduction to 150, external rotation to 50 and internal rotation to 70; with painful motion beginning at each of those degrees.  Bilaterally, joint function was additionally limited (by 0 degrees) after repetitive use by pain, but not fatigue, weakness, lack of endurance and incoordination. 

The August 2008 VA examiner diagnosed the Veteran with recurrent bilateral shoulder dislocations, with the right shoulder status post two surgeries and anterior and posterior right shoulder scars.  There was bilateral reduced range of motion, left shoulder tenderness and popping and two right shoulder scars, status post-surgery.

A July 2009 private medical record documents that the Veteran had a left shoulder dislocation while at his workplace.  An August 2012 VA medical record documented that the Veteran's extremities had no joint effusion, edema or cyanosis.  

In March 2013, the Veteran underwent another VA examination.  The VA examiner diagnosed him with status post-surgery for correction of right shoulder dislocation and recurrent left shoulder dislocation.  The Veteran reported flare-ups when lifting heavy objects and lifting above his head; he has recurrent left shoulder dislocations, reduced at a private clinic in Texas. The Veteran currently had occasional pain in both shoulder and complained of shoulder weakness, easy fatigability and stiffness.

The March 2013 VA examiner noted right shoulder ranges of motion of flexion of 170 (with pain at 170), abduction to 160 (with pain at 140).  For the left shoulder, flexion was to 180 degrees (with no objective evidence of painful motion) and abduction ended at 180 degrees (with painful motion at 140).  

Following repetitive testing, the March 2013 VA examiner noted right shoulder flexion ended at 170 and abduction at 150; left shoulder flexion and abduction ended at 180 degrees.  The VA examiner found additional limitation of range of motion following repetitive use testing and functional loss of range and weakened movement.  There was no localized tenderness, pain on palpation, guarding muscle strength, or ankylosis.  

The March 2013 VA examiner noted a history of and specific tests for instability/dislocation/labral pathology.  There was no history of mechanical symptoms, but that there were infrequent episodes of recurrent dislocation of the scapulohumeral joint on the left side.  The VA examiner found no acromioclavicular joint condition or other impairment of the clavicle or scapula.  The examiner also noted that the Veteran had a right shoulder capsular repair in service, but that there were no residual signs and/or symptoms due to the surgery.  Additionally, X-rays showed no acute fracture or dislocation of either shoulder, though the right shoulder did demonstrate metallic suture anchors at the inferior half of the right glenoid.

The March 2013 VA examiner further noted scars that were not painful/unstable or in total area of greater than 39 square cm (6 square inches).  The examiner also noted that imaging did not show either degenerative or traumatic arthritis.  The examiner noted that the shoulder condition impacted the Veteran's employability, with functional limitation when lifting heavy objects, especially above the head.

The RO originally granted service-connected for right shoulder dislocation, status post-surgery and left shoulder dislocation, with a disability rating of 10 percent for each shoulder pursuant to Diagnostic Code 5203 (impairment of the clavicle or scapula).  (October 2008 rating decision).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  For the below reasons, the Board finds that the Veteran's left shoulder is more appropriately rated under Diagnostic Code 5202.

First, the Board finds that neither shoulder has ankylosis of the scapulohumeral articulation or impairment of the clavicle or scapula (such as malunion, nonunion or dislocation).  (August 2008 and March 2013 VA examiners).  Indeed, the March 2013 VA examiner specifically found no ankylosis, acromioclavicular joint conditions or other impairment of the clavicle or scapula.  Thus, a compensable rating under Diagnostic Code 5200 or Diagnostic Code 5203 is not met for the right or left shoulder.  

Although the record does show some limitation of arm rotation, the record does not document that the Veteran's motion for either extremity is limited at the shoulder level, midway between the side and shoulder level or at a point at 25 degrees from the side.  Both the August 2008 and March 2013 VA examiners found significantly greater ranges of motion even with pain.  Furthermore, the Veteran himself has reported that his range of motion was not problematic and that he could lift his arms above his head without pain at the time, though he did feel discomfort because he felt like his left shoulder would dislocate again.  (March 2014 Board hearing).  As such, a compensable rating under Diagnostic Code 5201 for limitation of motion is not met for the right or left shoulder.

However, for the left shoulder, the medical evidence of record does show that the Veteran has had infrequent episodes of dislocation.  (August 2008 and March 2013 VA examinations).  Indeed, the March 2013 VA examiner specifically found that there were infrequent episodes of recurrent dislocation of the scapulohumeral joint on the left side.  The Veteran has similarly reported infrequent dislocations of the left shoulder and having to guard the movement of his left shoulder to avoid more frequent dislocations.  (March 2014 Board hearing).  

As such, for the left shoulder, a 20 percent disability rating under Diagnostic Code 5202 for recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level is warranted.  

A disability rating in excess of 20 percent, under Diagnostic Code 5202, however, is not warranted for the left shoulder.  As previously noted, the VA examiners have not found frequent dislocations.  Also, the Veteran himself reported, during his March 2014 Board hearing, that he only guarded overhead movement.  The Board further notes that as the left arm is the minor arm, per VA examinations and the March 2014 Board hearing, the 20 percent disability rating is the highest rating possible for recurrent dislocation of the scapulohumeral joint.  The Veteran's description of a flare-up (lifting heavy objects and lifting above his head) is adequately compensated by the rating assigned which recognizes that the Veteran has guarding of movement.    

Furthermore, per VA examination findings, the left shoulder does not have a fibrous union of the humerus, non union of the humerus or loss of head of the humerus such that a higher disability rating under Diagnostic Code 5202 would be warranted.  Indeed, the March 2013 VA examiner specifically noted that other than infrequent episodes of recurrent dislocation of the scapulohumeral joint, there were no other acromioclavicular joint conditions or other impairment of the clavicle or scapula.

Additionally, for the left shoulder, the Board has considered the Veteran's credible complaints of pain on use of the joint.  With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995). 

With regard to the left shoulder, the Board has specifically considered the Court's holdings in DeLuca, supra, and Mitchell, supra; however, the evidence fails to show that such symptoms result in functional loss of limitation of arm movement to 25 degrees from the side, midway between the side and shoulder level or at the shoulder level.  As such, the Veteran is not entitled to a compensable rating under Diagnostic Code 5201 for the left shoulder.  Rather, the totality of the evidence shows that the functional impairment upon which the RO's grant of a 10 percent rating was based is actually associated with the scapulohumeral joint.  The Board's reassignment of the disability to another diagnostic code and award of a higher rating for the entire appeal period is recognition that the Veteran has painful motion and dislocations and is not a de facto reduction of the disability rating.  Cf. Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011)).  No "additional disability" that would warrant a separate rating is shown by the evidence of record.  See VAOPGCPREC 9-04. 

For the right shoulder, as explained above, there is no ankylosis warranting a rating under Diagnostic Code 5200, compensable level of limitation of motion for a rating under 5201, or impairment of the clavicle or scapula for a rating under Diagnostic Code 5203.  

Additionally, a rating under Diagnostic Code 5202 is also not warranted.  Although the Veteran had two right shoulder surgeries in service (following right shoulder dislocations), since service he has not had such dislocations.   The medical evidence also does not show loss of head of the humerus, nonunion of the humerus or fibrous union of the humerus. 

The Veteran, however, has put forth credible complaints of pain on use of the joint.  (August 2009 notice of disagreement).  VA must consider such complaints for additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. at 205-206. 

The RO appears to have granted the Veteran's right shoulder a 10 percent disability rating based on such additional functional loss.  During the October 2008 rating decision, the RO indicated that it had granted a 10 percent disability rating based on functional loss due to painful limited motion.

For the right shoulder, the Board has also considered the Court's holdings in DeLuca, supra, and Mitchell, supra; however, the evidence fails to show that such symptoms result in functional loss of arm motion to 25 degrees from the side or midway between the side and shoulder level, or at the shoulder level.  The Board further notes that the Veteran himself has reported that he did not have any major problems with his right shoulder.  (March 2014 Board hearing).  The Veteran's complaint of flare-ups is adequately compensated by the rating assigned where the criteria for a compensable evaluation are not met under any diagnostic code.  As such, the Veteran is not entitled to a disability rating in excess of 10 percent for the right shoulder.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the service-connected shoulder disabilities.  However, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities are not warranted.

C.  Status Post Left Inguinal Hernia Repair

The Veteran contends that a compensable rating is warranted for his service-connected for status-post left inguinal hernia repair.  In his July 2009 notice of disagreement, the Veteran reported that the hernia caused some discomfort and limited his ability to perform certain tasks at times, such as lifting or bending.  During his March 2014 Board hearing, he reported that he has had no hernia issues since his discharge from service.  

During his March 2014 Board hearing, the Veteran reported that he had a scar from his hernia surgery, with numbness, but no pain.  In the October 2008 rating decision, the RO granted a separate noncompensable rating for that scar.  The Veteran did not appeal that decision.  As such, that matter is not before the Board.

The RO has rated the Veteran's disability under the provisions of Diagnostic Code 7338. Under this code, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion. A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt. A 30 percent evaluation is warranted for a small hernia, which is postoperative and recurrent or unoperated irremediable, and not well supported by a truss, or not readily reducible. A 60 percent evaluation is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable. Note: Add 10 percent for bilateral involvement, providing the second hernia is compensable. 38 C.F.R. § 4.114, Diagnostic Code 7338.

In August 2008 the Veteran underwent a VA examination and reported a diagnosis of status post left inguinal hernia repair, for 6 years, with residuals of numbness around the scar with bulging.  He denied functional impairment from this condition.  He also did not report any other symptoms or conditions pertaining to the head, eyes, ears, nose, throat dermatology, cardiology, pulmonary, genitourinary or neurology.

The August 2008 VA examiner noted that the genital examination findings were within normal limits.  The examiner diagnosed the Veteran with status post left inguinal hernia repair, with scar. The only residuals found by the examiner were the scar, with some scar area numbness and bulging.

The Veteran underwent another VA examination in March 2013.  The VA examiner noted an inguinal hernia initially diagnosed in 2003.  The Veteran reported that he had developed a left inguinal hernia in service, which had been repaired.  He denied recurrence of the hernia and had no complaints.  Following physical examination, the VA examiner specifically found that no hernia was detected.

Therefore, based on the evidence of record, the Board must find that a compensable rating for the Veteran's status post left inguinal hernia repair is not warranted.  Both VA examiners have found that the Veteran does not currently have a hernia or residuals of a hernia (other than the separately, service-connected scar not the subject of this appeal).  Furthermore, following the Veteran's initial complaints of discomfort and loss of functionality regarding the hernia in the July 2009 notice of disagreement, he denied problems with the hernia to both the March 2013 VA examiner and during the March 2014 Board hearing.  Indeed, while the Veteran had complaints, the medical evidence shows that the symptoms were not attributable to the recurrence of a hernia.  The Veteran's sincere lay belief is outweighed by the competent and credible medical examiners' findings as these medical examiners have the expertise to diagnose and evaluate hernias.  

Although the Board has considered whether staged ratings under Fenderson, supra, are appropriate, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

D.  Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities of bilateral shoulder disabilities and status post left inguinal hernia repair.  In this regard, the Board finds that the Veteran's symptomatology associated with each disability is fully addressed by the rating criteria.  Specifically, the rating criteria address the severity of status post left inguinal hernia repair, including the presence of a hernia and consideration of treatment required.  Also, the residual scar has a separate rating, and is not the subject of this appeal.  Also, in regards to the shoulder disabilities, the rating criteria addresses the functionality of each shoulder, including range of motion and other impairment of movement and function of the joint, such as dislocation.   As such, the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence does not suggest that the Veteran's service-connected disabilities render him unable to secure or follow gainful employment.  The March 2013 VA examiner specifically found no such limitation for the shoulders or status post left inguinal hernia repair.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for an initial rating in excess of 10 percent for the right shoulder disability or the status post left inguinal hernia repair.  Therefore, the benefit of the doubt doctrine is not applicable with respect to such claims, and they must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.   However, the Board does find that a 20 percent disability rating, and no higher, is warranted for the service-connected left shoulder disability.  


ORDER

Service connection for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for right shoulder dislocation status post-surgery is denied.

An initial rating of 20 percent, and no higher, for left shoulder dislocation is granted subject to the laws and regulations governing the payment of monetary benefits.

An initial, compensable rating for status post left inguinal hernia repair is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Left Knee Disability Increased Rating Claim

In regards to the claim for an increased rating for the left knee disability, during the March 2014 Board hearing the Veteran indicated that his left knee may have worsened since his last VA examination in March 2013.  At the hearing, he reported that he has received more recent treatment for the left knee, including an MRI from the Salem VA Medical Center (VAMC) and treatment from a specialist at the Beckley VAMC, including an October 2013 knee draining.  He reported that he felt like his knee would give way, as well as, pain and popping.

To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  As such, the AOJ should obtain a new VA examination to determine the severity of his left knee disability.

Furthermore, the Veteran indicated that he has received continuing knee treatment, including in October 2013.  The most recent VA treatment records are dated in April 2013, from the Beckley VAMC.  Therefore, while on remand, VA treatment records from the Beckley VA medical center dated from April 2013 to the present should also be obtained for consideration in the appeal.  The AOJ should also obtain any VA medical records from any other applicable VA facilities, including the Salem VAMC.

II.  Recoupment Claim

The Veteran contends that VA's decision to withhold VA compensation in order to recoup military separation pay was not proper, since he never received any separation pay following his discharge or alternatively that he is owed separation pay.  (November 2008 statement, January 2013 statement).  

During his March 2014 hearing, the Veteran clarified that he had been in receipt of a reenlistment bonus, which the Navy had been paying in installments.  He reported the receipt of an initial $10,000 payment (approximately) and one subsequent installment of less than $5,000, for a total of less than $15,000.  He further indicated that his separation pay was supposed to be approximately $26,000, but that the Navy had not dispersed any funds.  Rather, he contends that the Navy retained his separation pay to recoup the enlistment bonus amount already received.  (March 2014 Board hearing).  He has also provided copies of financial documents which he contends shows that no separation pay funds were dispersed to him.

The recoupment of special separation benefits from VA disability compensation is statutorily mandated.   Under 10 U.S.C.A. §1174(h)(2), a recipient of such benefits shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received, less the amount of Federal income tax withheld from such pay. 

The VA General Counsel has interpreted that, in accordance with the provisions of 10 U.S.C. § 1174a and 38 C.F.R. § 3.700, VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces. See VAOPGCPREC 14-92; see also VAOPGCPREC 12-96 (providing that VA is required to recoup from a veteran's VA disability compensation the amount of non-disability severance pay). 

In the May 2012 statement of the case, the RO found that the Veteran had been issued separation pay, but that the separation amount was applied to paying back the reenlistment bonus, such that there was nothing left after the Navy took their part.  

An October 2008 faxed response from the Defense Finance and Accounting Service (DFAS) to a RO request for the gross and net amounts of the Veteran's disability severance pay indicated that the gross amount was $26,533.08 and the net amount was $19,899.81, with $6,633.27 subtracted as the Federal income tax repaid.  The $19,899.81 net severance pay matches with a January 2009 print out from the VETSNET COMPENSATION AND PENSION AWARD, which indicates that the Veteran had a separation pay of $19,899.81.  According to the January 22, 2009 notification of decision, however, the entire $19,899.81 amount was withheld from the Veteran's disability compensation benefits ($666 times 6 months plus $704 times 22 months plus $415.81 totally $19,899.81).  This is contrary to the RO's finding that some of the net separation pay was used to pay back the re-enlistment bonus.   There is no clear Department of Defense record or other official record indicating the amount of re-enlistment bonus that needed to be paid back and the amount of separation pay used to offset the enlistment bonus causing a non-disbursement of funds.  A clear record of the amount of the reenlistment bonus is not of record.  Based on the figures provided by the Veteran, during the March 2014 Board hearing, and bank statements provided, the record suggests that his separation pay would have been more than enough to cover the approximately $15,000 he purportedly received from his reenlistment bonus, such that even if recoupment was proper the remaining separation pay should have been disbursed.  Given the foregoing, the Board finds that further development through the Department of Defense and DFAS is necessary.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ/AMC should obtain VA treatment records from the Beckley VAMC (dated from April 2013 to the present), and any other outstanding VA medical records, including those from the Salem VAMC.  

All attempts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completion of the above, schedule the Veteran for a VA orthopedic examination of the service-connected left knee disability to determine the current severity of that disability.  

The entire claims file, to include a complete copy of the REMAND and printed copies of pertinent records from the paperless, electronic Virtual VA file (if the examiner does not have access) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also discuss the impact of the Veteran's left knee disability on his employability.   

A complete explanation for any opinions expressed should be provided.

3.  Contact the Department of Defense, DFAS, or any other appropriate entity to verify:  (a) the amount of re-enlistment bonus the Veteran was paid; (b) the amount of separation pay used to pay back the re-enlistment bonus on account of the Veteran not fulfilling the service contract; and (c) the amount of separation pay, if any, disbursed to the Veteran.  (Note: the claims file contains bank statements and a W-2 submitted by the Veteran.)

4.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


